FILED
                           NOT FOR PUBLICATION
                                                                               JUL 05 2018
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


KENNETH INGRAM, a single man;                    No.   16-16806
WYLIE HARRISON, a single man,
                                                 D.C. No. 2:13-cv-02265-SPL
              Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

RTW, INC.,

              Defendant-Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                       Argued and Submitted May 14, 2018
                            San Francisco, California

Before: THOMAS, Chief Judge, FRIEDLAND, Circuit Judge, and ZILLY,***
District Judge.

      Plaintiffs-Appellants Kenneth Ingram and Wylie Harrison appeal the district

court’s grant of summary judgment in favor of Defendant-Appellee RTW, Inc.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      ***
            The Honorable Thomas S. Zilly, United States District Judge for the
Western District of Washington, sitting by designation.
      After careful consideration of the briefs, record, and oral arguments made by

the parties, we affirm the judgment of the district court for reasons set forth in the

district court’s order dated September 21, 2016, granting summary judgment to

RTW, Inc.



      AFFIRMED.




                                           2